Citation Nr: 1101704	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for varicose veins of the 
right leg.

5.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

6.  Entitlement to an initial disability rating in excess of 10 
percent for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1969, 
and from March 2005 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, granted the Veteran's 
claim for service connection for a left knee disorder and 
assigned a rating of 10 percent, and denied service connection 
for bilateral hearing loss, allergic rhinitis, hemorrhoids, 
varicose veins of the right leg, and GERD.  The RO, inter alia, 
continued the 10 percent rating for the Veteran's left knee 
disorder in an October 2008 rating decision.


FINDINGS OF FACT

1.  On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that he was withdrawing his claim for service connection for 
bilateral hearing loss.

2.  On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that he was withdrawing his claim for service connection for 
allergic rhinitis.

3.  On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that he was withdrawing his claim for service connection for 
hemorrhoids.

4.  On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that he was withdrawing his claim for service connection for 
varicose veins of the right leg.

5.  On January 26, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the Veteran 
that he was withdrawing his claim for service connection for 
GERD.

6.  The Veteran's left knee is characterized by degenerative 
arthritis and osteoarthritis established by x-ray findings; and 
by extension to 5 degrees and flexion to 105 degrees with 
consideration of pain, fatigue, weakness, and lack of endurance 
on repetitive use.

7.  There is competent medical evidence that the Veteran's left 
knee symptomatology includes moderate instability.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

2.  The criteria are met for withdrawal of the claim for service 
connection for allergic rhinitis.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

3.  The criteria are met for withdrawal of the claim for service 
connection for hemorrhoids.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

4.  The criteria are met for withdrawal of the claim for service 
connection for varicose veins of the right leg.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

5.  The criteria are met for withdrawal of the claim for service 
connection for GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  The criteria for a rating in excess of 10 percent for 
arthritis due to trauma and limitation of motion of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.14, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260 (2010).

7.  The criteria for a rating of 20 percent, but no more, for 
moderate instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

A November 2008 letter, provided to the Veteran before the 
January 2009 statement of the case, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it 
informed the Veteran of what evidence was needed to establish his 
claim, what VA would do and had done, and what evidence he should 
provide.  The letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other non-
government records necessary to support his claim.

The issue on appeal stems from an initial rating assignment.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, 
the Court has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective date 
has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), that where a service connection claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to any downstream initial rating and 
effective date elements.  The Court added that its decision was 
consistent with its prior decisions in Dingess.  In this regard, 
the Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once an NOD has been filed, only the 
notice requirements for rating decisions and statements of the 
case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control 
as to further communications with the appellant, including as to 
what "evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records have 
been obtained.  The Veteran has not reported that he is in 
receipt of Social Security Administration (SSA) disability 
benefits.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  Service Connection for Bilateral Hearing Loss, 
Allergic Rhinitis, Hemorrhoids, Varicose Veins of the Right Leg, 
and GERD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  The Veteran withdrew his appeal as to the issues of 
service connection for bilateral hearing loss, allergic rhinitis, 
hemorrhoids, varicose veins of the right leg, and GERD in his 
January 26, 2009 substantive appeal.  Consequently, the criteria 
are met for withdrawal of those claims.  Accordingly, the Board 
does not have jurisdiction to review those appeals, and they are 
dismissed.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for a Left Knee Disorder

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for 
an orthopedic disorder should reflect functional limitation which 
is due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the VA Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable angle 
in full extension, or in slight flexion between 0 degrees and 10 
degrees.  A disability rating of 40 percent applies where there 
is ankylosis of the knee in flexion between 10 degrees and 20 
degrees.  A disability rating of 50 percent applies where there 
is ankylosis of the knee in flexion between 20 degrees and 45 
degrees.  A disability rating of 60 percent applies where there 
is extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, a disability rating of 10 percent 
applies where there is slight recurrent subluxation or lateral 
instability.  A disability rating of 20 percent applies where 
there is moderate recurrent subluxation or lateral instability.  
A disability rating of 30 percent applies where there is severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a disability rating of 20 percent 
applies where there is dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

Under Diagnostic Code 5259, a disability rating of 10 percent 
applies where there is removal of semilunar cartilage which is 
symptomatic.

Under Diagnostic Code 5260, a noncompensable disability rating 
applies where flexion of the leg is limited to 60 degrees.  A 
disability rating of 10 percent applies where flexion of the leg 
is limited to 45 degrees.  A disability rating of 20 percent 
applies where flexion of the leg is limited to 30 degrees.  A 
disability rating of 30 percent applies where flexion of the leg 
is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable disability rating 
applies when extension of the leg is limited to 5 degrees.  A 
disability rating of 10 percent applies when extension of the leg 
is limited to 10 degrees.  A disability rating of 20 percent 
applies when extension of the leg is limited to 15 degrees.  A 
disability rating of 30 percent applies when extension of the leg 
is limited to 20 degrees.  A disability rating of 40 percent 
applies when extension of the leg is limited to 30 degrees.  A 
disability rating of 50 percent applies when extension of the leg 
is limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is extension to 0 degrees, and 
flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

VA General Counsel has held that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may be 
assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 
(Sept. 17, 2004).

A Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 (Recurrent 
subluxation or lateral instability of the knee).  VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Codes 5003 and 5010, where the limitation of 
motion of the knee is noncompensable under Diagnostic Codes 5260 
and 5261, a disability rating of 10 percent applies when there is 
degenerative arthritis with x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups.  A 
disability rating of 20 percent applies when there is x-ray 
evidence of degenerative arthritis with involvement of two or 
more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The Veteran's private doctor, A.J. Pfeifer, DO (Doctor of 
Osteopathy), determined in February 2007 on the basis of x-ray 
evidence that the Veteran has degenerative arthritis of the left 
knee.  Dr. Pfeifer further found that the Veteran has extension 
to 0 degrees, and flexion to 110 degrees, with pain occurring at 
110 degrees.  Dr. Pfeifer noted that the Veteran's left knee 
function is additionally limited by 5 degrees due to pain, 
fatigue, weakness, and lack of endurance on repetitive use.  Even 
when taking into account the impact of loss of motion on 
repetitive use, neither the Veteran's extension to 5 degrees nor 
his flexion to 105 degrees warrants a compensable rating based on 
limitation of range of motion.  Extension must be limited to 10 
degrees or more, and flexion must be limited to 45 degrees or 
fewer, to warrant a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

In June 2008, a VA clinician provided the Veteran with a series 
of three injections of Hyalgan (a gel-like lubricant) for his 
bilateral knee pain.  The VA clinician diagnosed the Veteran with 
osteoarthritis (OA) of both knees.

VA provided the Veteran with a General Medical Compensation and 
Pension (C&P) examination in September 2008.  The examiner 
reviewed the claims file.  The Veteran reported that his OA began 
in February 2006, as a result of a fall on wet ground during 
active duty.  The Veteran further noted that he has daily knee 
pain, as well as "giving out" or buckling of the knees once a 
week.  He noted that his knees locked up shortly after the 
accident, but no longer do so.  The VA examiner found that the 
Veteran had pain, stiffness, limited motion, and instability of 
both knees; the examiner characterized these symptoms as 
moderate.  The VA examiner further found that the Veteran had no 
neurologic symptoms relating to his left knee.  Based on x-ray 
evidence, the examiner diagnosed the Veteran with bilateral 
osteoarthritis of the knees, with the right much worse than the 
left.  The examiner noted that the Veteran had retired in May 
2008 due to physical problems.  He also noted that the Veteran's 
bilateral osteoarthritis affected his usual daily activities 
severely with respect to chores, shopping, exercise, sports, and 
recreation; moderately with respect to traveling and driving; 
mildly with respect to bathing; and not at all with respect to 
feeding, dressing, toileting, and grooming.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners and the VA and private 
clinicians are so qualified, their medical findings constitute 
competent medical evidence.

Moreover, because the Veteran's examination was conducted by a 
competent clinician who fully described the functional effects 
caused by his left knee disability in his report, as recounted 
above, the Board finds that the Veteran's examination was 
adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Moreover, the VA examiner considered the Veteran's claims file 
and medical history in his report.  Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  The Board further finds that the VA examiner's medical 
findings are credible, based on their internal consistency and 
the VA examiner's duty to offer truthful opinions.  Consequently, 
the Board assigns considerable probative value to the VA 
examiner's report.

Based on a review of the foregoing, the Board finds that the 
evidence supports a continuation of the Veteran's 10 percent 
rating for arthritis due to trauma and limitation of range of 
motion of the left knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  The existing 10 percent rating is proper because the 
limitation of motion of the Veteran's left knee is noncompensable 
under Diagnostic Codes 5260 (limitation of flexion) and 5261 
(limitation of extension), and because his degenerative arthritis 
and osteoarthritis was established by x-ray findings dated 
February 2007 and September 2008.

A Veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 (Recurrent 
subluxation or lateral instability of the knee).  VAOPGCPREC 23-
97; Esteban v. Brown, 6 Vet. App. 259 (1994).  Therefore, in 
addition to the foregoing, the Veteran's left knee disability 
warrants a separate 20 percent rating for moderate instability, 
which the VA examiner diagnosed in September 2008.

The Board must also consider all other potentially applicable 
Diagnostic Codes.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) 
(requiring VA to broadly construe the benefits sought by a 
Veteran).

Based on the facts outlined above, the Veteran is not entitled to 
a rating under Diagnostic Code 5258 for any part of the appellate 
period, because he was not diagnosed with frequent episodes of 
"locking" of the joint.  Rather, the Veteran told the September 
2008 VA examiner that his knees used to lock up shortly after the 
in-service accident, but no longer do so.

The Veteran is not entitled to a rating under Diagnostic Code 
5259.  There is no evidence that the Veteran has had removal of 
symptomatic semilunar cartilage of his left knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5259.

Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula as a result of nonunion or malunion are not indicated in 
this case.  Thus, those particular criteria do not apply.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263. 

In reaching these determinations, the Board has considered 
whether, under Fenderson, a higher rating might be warranted for 
any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  There is no evidence that the 
Veteran's left knee disability has been persistently more severe 
than the extent of disability contemplated under the assigned 
ratings at any time during the period of this initial evaluation.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered the issue of whether the Veteran's left 
knee disorder, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor 
for extra-schedular consideration is that there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the Rating Schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
Rating Schedule.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Id. at 115.  However, if 
not adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  
If either of the factors of step two is found to exist, the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id. at 116.  In this case, because the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, the claimant's disability picture is contemplated 
by the Rating Schedule, the assigned schedular evaluation is 
adequate.


ORDER

The appeal of the issue of entitlement to service connection for 
bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for 
allergic rhinitis is dismissed.

The appeal of the issue of entitlement to service connection for 
hemorrhoids is dismissed.

The appeal of the issue of entitlement to service connection for 
varicose veins of the right leg is dismissed.

The appeal of the issue of entitlement to service connection for 
GERD is dismissed.

A disability rating in excess of 10 percent for arthritis due to 
trauma and limitation of range of motion of the left knee is 
denied.

A disability rating of 20 percent, but no more, for of the 
moderate instability of the left knee is granted, subject to the 
laws and regulations governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


